 


109 HR 1675 IH: Together-Immediately Defeating Erosion Act of 2005
U.S. House of Representatives
2005-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1675 
IN THE HOUSE OF REPRESENTATIVES 
 
April 18, 2005 
Mr. Boustany (for himself, Mr. McCrery, Mr. Jefferson, Mr. Alexander, Mr. Jindal, Mr. Melancon, and Mr. Baker) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for agreements between Federal agencies to partner or transfer funds to accomplish erosion goals relating to the coastal area of Louisiana, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Together-Immediately Defeating Erosion Act of 2005. 
2.PurposeThe purpose of this Act is to encourage Federal agencies to carry out comprehensive, interagency projects relating to the conservation, protection, and restoration of the coastal area of the State of Louisiana. 
3.Amendment to Federal Water Pollution Control ActTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1254–1274) is amended— 
(1)by redesignating the second section 121 as section 122; and 
(2)by adding at the end the following: 
 
123.Coastal Louisiana 
(a)Use of FundsAny funds authorized to be appropriated under this section shall be used in a manner that is consistent with a multi-agency, comprehensive conservation, protection, and restoration program for the coastal area of Louisiana. 
(b)Conservation, protection, and restoration programsThe Administrator shall use funds authorized to be appropriated under this section for one or more of the following: 
(1)To participate in programs relating to the coastal area of the State of Louisiana regarding— 
(A)environmental restoration; and 
(B) resource protection.  
(2)To carry out such restoration projects relating to the coastal area of the State of Louisiana as the Adminstrator determines to be appropriate. 
(3)To enter into an agreement with the head of any other Federal agency to partner or transfer funds to achieve the purpose described in section 2 of the Together-Immediately Defending Erosion Act of 2005. 
(c)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2006 through 2016.. 
4.Amendment to Watershed Protection and Flood Prevention ActThe Watershed Protection and Flood Prevention Act (16 U.S.C. 1001–1012) is amended by adding at the end the following: 
 
15.Coastal Louisiana 
(a)Use of fundsAny funds authorized to be appropriated under this section shall be used in a manner that is consistent with a multi-agency, comprehensive conservation, protection, and restoration program for the coastal area of Louisiana. 
(b)Conservation, protection, and restoration programsThe Secretary of Agriculture, acting through the Natural Resources Conservation Service, shall use funds authorized to be appropriated under this section for one or more of the following: 
(1)To give technical and financial assistance to local organizations in planning and carrying out watershed projects for flood protection and other purposes consistent with the comprehensive Louisiana coastal conservation, protection, and restoration program. 
(2)To carry out any other appropriate activity, as determined by the Secretary, in accordance with section 2 of the Together-Immediately Defending Erosion Act of 2005. 
(3)To enter into an agreement with the head of any other Federal agency to partner or transfer funds to achieve the purpose described in such section 2. 
(4)To implement projects to protect or restore watersheds and the ecosystem in coastal Louisiana. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2006 through 2016.. 
5.Limitations 
(a)Statutory constructionNothing in this Act, including any amendment made by this Act, shall be construed to provide any new regulatory authority or to authorize the application of any regulation to coastal Louisiana. 
(b)Acquisition of real propertyNo funds appropriated to carry out this Act, including any amendment made by this Act, may be used to acquire any land or interest in land.  
 
